Case 3:20-cv-00052-MMD-WGC Document 26 Filed 07/27/21 Page 1 of 3
Case 3:20-cv-00052-MMD-WGC Document 26 Filed 07/27/21 Page 2 of 3




                                              July 27, 2021
       Case 3:20-cv-00052-MMD-WGC Document 26
                                           25 Filed 07/27/21 Page 3 of 3


 1                                     CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 27th day of July, 2021, I caused to be served, a true and correct copy of the foregoing,

 4   STIPUALTION AND ORDER TO DISMISS WITH PREJUDICE, by U.S. District Court CM/ECF

 5   Electronic Filing on:

 6   Justin Mendoza #1079266
     Ely State Prison
 7   P. O. Box 1989
     Ely, Nevada, 89301
 8   ESP_lawlibrary@doc.nv.gov
 9
                                                                  /s/Perla M. Hernandez
10                                                         An employee of the
                                                           Office of the Attorney General
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                       3
